Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Piorunneck 5024609 in view of 5110309.
	Regarding claims 1, 3, 6, 8, 11 and 14, Piorunneck (front page) substantially discloses the claimed invention, including a receptacle assembly, comprising: a connector configured to be mounted to the circuit board and to be positioned in a cage between the top wall and the circuit board, the connector including a card slot 34 aligned with a cage port and having the same insertion direction, the card slot recessed in the port rearward of the front face, wherein the connector includes a first pair of opposing contacts 54 configured to mate with opposing pads on a mating blade in a first connection region when the mating blade is inserted into the card slot in the insertion direction, wherein the connector includes a second pair of opposing contacts 55 configured to mate with opposing pads on the mating blade in a second connection region when the mating blade is inserted into the card slot in the insertion direction, the second connection region positioned rearward of the first contact region and the first connection region positioned rearward of the front face by a distance of at least one third of the length, wherein the first pair of opposing contacts are provided by a first set of terminals 50,52 that are supported in a cantilevered manner, wherein each terminal has an embedded portion that is embedded in a frame 22 and has a cantilevered portion 18, the cantilevered portion of each terminal being that portion not in contact with the frame and extending to a contact point of that terminal, wherein the cantilevered portion of the first set of terminals starts forward of the second contact region while the embedded portion of the first set of terminals is adjacent the second contact region and frame material is positioned between each terminal of the first set of terminals and forward the second pair of opposing contacts, and wherein the first set of terminals are configured to electrically connect opposing pads on the mating blade to the circuit board when the mating blade is inserted into the card slot in the insertion direction.  Ichitsubo (Figure 1) discloses a cage 4 defining, at least in part, a port, the cage including a front face, a top wall, a plurality of side walls and a rear wall, the cage having a length between the front face and the rear wall, and the port configured to have an insertion direction parallel to the top wall and the circuit board; and to provide Piorunneck with a cage thus would have been obvious, for EMI shielding.  
Regarding claims 2 and 7, Piorunneck discloses the second pair of opposing contacts 55 are provided by a second set of terminals 50.
Regarding claims 4 and 9, Piorunneck discloses the first 50 and second 21 sets of terminals include tails and the tails 57 of the second set of terminals are positioned between the tails 56 of the first set of terminals.
Regarding claims 5 and 10, Piorunneck discloses the first set of terminals includes a top row 50 of terminals and a bottom row 52 of terminals, the top row supported by a first frame 58 and the bottom row of terminals is supported by a second frame 59.
Claim(s) 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piorunneck in view of Ichitsubo as applied to claims 3, 8, 11 and 14 above, and further in view of WO 2012/027679.
Figure 10 of WO ‘679 discloses terminal tails (unnumbered) that have an eye-of-the-needle portion press-fit into a circuit board, and to form the ends 56,57 of the Piorunneck terminals in this manner thus would have been obvious, to allow mounting to a circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833